PER CURIAM.*
Granted in part; denied in part. The ruling of the trial court is reinstated only insofar as it permits introduction at the guilt phase of trial evidence of the defendant’s prior convictions and sentences in 1979. The evidence is relevant to respondent’s motive and intent as otherwise revealed in alleged telephone conversations with his sister that he could not release the victim because she could identify him and send him back to prison. See State v. Martin, 93-0285, p. 13 (La.10/17/94), 645 So.2d 190, 198. However, the state is limited to proof of the fact of conviction and sentence and may not- present details of those crimes to the jury during the guilt phase. In all other respects, the application is denied.

 Lemmon, J., not on panel. See La. S.Ct. Rule IV, Part II, § 3.